Citation Nr: 0639919	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) at the aid 
and attendance or housebound rate.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) special processing team 
located at the Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the claims folder was subsequently returned 
to the RO in Roanoke, Virginia.

A motion to advance this case on the docket due to the 
veteran's age was granted by the Board in December 2006.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The Board notes that the veteran's representative has 
requested a re-evaluation of the veteran's entitlement to 
special monthly pension on the basis of non-service-connected 
disabilities.  While the veteran was found to be entitled to 
such benefits in an October 1997 rating decision, the RO 
concluded that the veteran's service connected benefits 
exceeded the special monthly pension benefits.  As this issue 
is not on appeal, it is referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran has no single service-connected disability rated 
as 100 percent disabling, and he does not contend and the 
record does not show that his service-connected disabilities 
are sufficient by themselves to render him housebound, or 
unable to care for himself or protect himself from the 
hazards of his environment.    




CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person or upon housebound status have not been met.  
38 U.S.C.A. §§ 1114(l) and (s) (West 2002); 38 C.F.R. §§ 
3.350, 3.352 (2006).    

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to special monthly compensation 
(SMC) at the aid and attendance/housebound rate.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), are not applicable to 
the veteran's claim.  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  As 
explained below, there is no dispute as to the essential 
facts in this case.  The veteran does not contend and the 
evidence does not suggest that the veteran's service 
connected disabilities alone are sufficient to have resulted 
in the need for regular aid and attendance, or to have 
rendered him permanently housebound.  Therefore, based on the 
Court's decision in Manning, the Board concludes that the 
claim is not subject to the provisions of the VCAA.  

Legal Criteria

If a veteran, as the result of service-connected disability, 
has such significant disabilities as to be in need of regular 
aid and attendance, he shall be entitled to special monthly 
compensation benefits.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§§ 3.350, 3.352.

If a veteran has a service-connected disability rated as 
total, and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of such veteran's service-connected disability 
or disabilities, is permanently housebound, then he shall be 
entitled to special monthly compensation.  For the purpose of 
this subsection, the requirement of "permanently housebound" 
will be considered to have been met when the veteran is 
substantially confined to such veteran's house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to a service-connected disability or disabilities which 
it is reasonably certain will remain throughout such 
veteran's lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§§ 3.350, 3.352.

Analysis

The Board notes that, although the RO adjudicated this issue 
as a claim to reopen a previously denied claim of entitlement 
to special monthly compensation at the aid and 
attendance/housebound rate, and found that new and material 
evidence has not been received to reopen the claim, the Board 
finds that the original May 2003 rating decision was 
appealed, and that the predicate question of whether new and 
material evidence has been received need not be addressed.  
In response to the May 2003 rating decision, the RO received 
several letters from the veteran's daughter, which it 
properly interpreted as claims to reopen; however, it also 
received a response in October 2003 from the veteran's wife, 
who was his legal representative at that time.  When viewed 
in the context of subsequent submissions, the Board finds 
that this satisfies the requirements of 38 C.F.R. § 20.201 
(2006) as a notice of disagreement with the May 2003 rating 
decision.  

In essence, the veteran has not put forward a claim which, if 
conceded, would entitle him to the benefit sought.  The 
veteran has clearly stated that he is in need of aid and 
attendance, and that he is permanently housebound.  However, 
it does not appear that the veteran now contends or has ever 
contended that such need for aid and attendance, or that such 
housebound status, is solely due to service-connected 
disability.  The statements received from the veteran and his 
family members, as well as the medical evidence received, all 
indicate that the veteran's need for aid and attendance is in 
large part due to dementia, memory loss, chronic obstructive 
pulmonary disease, heart disease, arthritis, and dizziness, 
conditions which are not service connected.  There is no 
assertion or evidence to support a finding that the veteran 
requires aid and attendance solely due to his service 
connected hearing loss, tinnitus and/or gunshot wound to the 
neck.  

Further, the veteran does not meet the schedular requirements 
for housebound status set out above.  He has a gunshot wound 
to the neck, which is evaluated as 20 percent disabling; 
tinnitus, which is evaluated as 10 percent disabling; and 
bilateral hearing loss, which is evaluated as 10 percent 
disabling.  

The Board finds that this case is one in which the law is 
dispositive and that this issue must be denied on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, 
for the reasons and bases expressed above, entitlement to 
special monthly compensation at the aid and attendance or 
housebound rate is not in order. 


ORDER

Entitlement to special monthly compensation at the aid and 
attendance or housebound rate is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


